Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
     Non-Final Rejection 

 The Status of Claims:
Claims 1, 3-14, 16-29 are pending. 
Claims 1, 3, and 26-28 are rejected. 
Claims 4-11, 29 are objected.
Claims 12-14, 16-25 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 1, 3-11, 26-29 are under consideration in this Office Action.
 					       Priority

             
    Drawings
3.      The drawings filed on 8/21/2019 are accepted by the examiner.

        IDS
4.        None.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections

Claims 4-11, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- 

Claim 27 recites the limitation "  Ria is hydrogen or a substituted or unsubstituted Cl to C30 alkyl group, 32Atty. Dkt. No. 15639-000386-US U.S. Application No. 16/546,842 Z1 to Z3 are independently N or CRa, provided that one of Z1 to Z3 is N, X3 is one of O, S, Se, Te, NRb, or CRcRd, p and q are independently an integer of 1 to 30, and RP and Ra to Rd are independently one of hydrogen, a substituted or unsubstituted Cl to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted Cl to C30 alkoxy group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C6 to C30 aryloxy group, a substituted or unsubstituted C3 to C30 heteroaryl group, a halogen, a cyano group, or a combination thereof,” in lines 84-98.
There is insufficient antecedent basis for this limitation in the claim.
The examiner recommends to make the claim 27 independent from Claim 1.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Vafai, M. et al (Bulletin des Societes Chimiques Belges, 1966), 75(3-4), 145-56).

Vafai, M. et al discloses the following compound:

    PNG
    media_image1.png
    167
    351
    media_image1.png
    Greyscale
 
6454-91-7P, Selenolo[2,3-f]-1-benzothiophene
(see abstract page) This is identical with the claim. 


6.	Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Maity et al (Org. Lett. 2017, 19, 5748-5751).

Maity et al discloses the following compound.:


    PNG
    media_image2.png
    111
    147
    media_image2.png
    Greyscale

 (see page  5750, compound#67).
(see page 5, a paragraph#0087) This is identical with the claim.. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


7.	Claims 1, 3, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takimiya (US 2011/0224445 A1)..

Applicant claims the followings:
1. (Currently Amended) A compound represented by Chemical Formula 1A or 1B: [Chemical Formula 1A] [Chemical Formula 1B]  
    PNG
    media_image3.png
    130
    561
    media_image3.png
    Greyscale
 wherein, in Chemical Formulae 1A and 1B, X1 and X2 are different from each other and are independently one of O, S, Se, and Te, provided that one of X1 and X2 is Se or Te, R1 to R4 are independently one of hydrogen, a substituted or unsubstituted Cl to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted Cl to C30 alkoxy group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C6 to C30 aryloxy group, a substituted or unsubstituted C3 to C30 heteroaryl group, a halogen, a cyano group, or a combination thereof, and ni is an integer ranging from [[1]]2 to 4, and substituted refers to replacement of hydrogen of a group by a substituent selected from a halogen atom, a hydroxy group, a nitro group, a cyano group, an amino group, an azido group, an amidino group, a hydrazino group, a hydrazono group, a carbonyl group, a carbamyl group, a thiol group, an ester group, a carboxyl group, a sulfonic acid group, a phosphoric acid group, a Cl to C20 alkyl group, a C2 to C20 alkenyl group, a C2 to C20 alkynyl group, a C6 to C30 aryl group, a C3 to C30 heteroaryl group, a C7 to C30 arylalkyl group, a Cl to C30 alkoxy group, a Cl to C20 heteroalkyl group, a C3 to C20 heteroarylalkyl group, a C3 to C30 cycloalkyl group, a 2Atty. Dkt. No. 15639-000386-US U.S. Application No. 16/546,842 C3 to C15 cycloalkenyl group, a C6 to C15 cycloalkynyl group, a C3 to C30 heterocycloalkyl group, and a combination thereof.  
1 and X2 is S.
26. (Currently Amended) The compound of claim 1, wherein the compound is represented by a structure among structures in Group 1: [Group 1]
wherein, in Group 1, R1 and R2 are independently one of hydrogen, a substituted or unsubstituted Cl to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted Cl to C30 alkoxy group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C6 to C30 aryloxy group, a substituted or unsubstituted C3 to C30 heteroaryl group, a halogen, a cyano group, or a combination thereof, and substituted refers to replacement of hydrogen of a group by a substituent selected from a halogen atom, a hydroxy group, a nitro group, a cyano group, an amino group, an azido group, an amidino group, a hydrazino group, a hydrazono group, a carbonyl group, a carbamyl group, a thiol group, an ester group, a carboxyl group, a sulfonic acid group, a phosphoric acid group, a Cl to C20 alkyl group, a C2 to C20 alkenyl group, a C2 to C20 alkynyl group, a C6 to C30 aryl group, a C3 to C30 heteroaryl group, a C7 to C30 arylalkyl group, a Cl to C30 alkoxy group, a Cl to C20 heteroalkyl group, a C3 to C20 heteroarylalkyl group, a C3 to C30 cycloalkyl group, a C3 to C15 cycloalkenyl group, a C6 to C15 cycloalkynyl group, a C3 to C30 heterocycloalkyl group, and a combination thereof.


Determination of the scope and content of the prior art
Takimiya discloses compounds in the followings:
1. A compound represented by a following general fommla (1 ), (2), 
    PNG
    media_image4.png
    302
    622
    media_image4.png
    Greyscale


(see page 25, claim 1)
15. An organic semiconductor material containing at least one of following compounds represented by a following gen­eral formulas (1), (2).

    PNG
    media_image5.png
    189
    425
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    120
    446
    media_image6.png
    Greyscale

(where Z represents a sulfur atom or a selenium atom, and R represents a hydrogen atom, an alk-yl group or a phenyl group in the above general formulae)
(see pages 27-28,, claim 15)

    PNG
    media_image7.png
    131
    355
    media_image7.png
    Greyscale

(see page 10, a paragraph#0132)

    PNG
    media_image8.png
    134
    466
    media_image8.png
    Greyscale

(see page 11, a paragraph#0149)


    PNG
    media_image9.png
    133
    484
    media_image9.png
    Greyscale

(see page 11, a paragraph#0166)

The instant invention, however, differs from the prior art in that the claimed 
X1 and X2 being different from each other and selected from O, S, Se, and Te, provided that one of X1 and X2 is Se or Te is not exemplified in the prior art.

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Takimiya art is that the applied art do not expressly teach the claimed X1 and X2 being different from each other and selected from O, S, Se, and Te, provided that one of X1 and X2 is Se or Te
.
Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claims 1, 3, 26, with respect to the lack of disclosing X1 and X2 being different from each other and selected from O, S, Se, and Te, provided that one of X1 and X2 is Se or Te ,  Even so, the prior art does mention that.the organic semiconductor material containing at least one of following compounds represented by 
X1 and X2 that can be either S or Se. So, if the skilled artisan in the art had desired to develop the semiconductor material containing a compound having one of X1 and X2  that can be selected Se which is different from S as an alternative compound, it would have been obvious to the skilled artisan in the art to be motivated to choose the Z variable to be selenium from the prior art compound. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.


Considering objective evidence present in the application indicating obviousness or nonobviousness.

TakimiyaMitsuaki expressly discloses the following compoundss:
15. An organic semiconductor material containing at least one of following compounds represented by a following gen­eral formulas (1), (2).

    PNG
    media_image5.png
    189
    425
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    120
    446
    media_image6.png
    Greyscale


(see pages 27-28,, claim 15)

    PNG
    media_image7.png
    131
    355
    media_image7.png
    Greyscale

(see page 10, a paragraph#0132)

    PNG
    media_image8.png
    134
    466
    media_image8.png
    Greyscale

(see page 11, a paragraph#0149)

    PNG
    media_image9.png
    133
    484
    media_image9.png
    Greyscale

So, if the skilled artisan in the art had desired to develop the semiconductor material containing a compound having one of X1 and X2  that can be selected Se which is different from S as an alternative compound, it would have been obvious to the skilled artisan in the art to be motivated to choose the Z variable to be selenium from the prior art compound. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.




Conclusion
Claims 1, 3, and 26-28 are rejected. 
Claims 4-11, 29 are objected.
. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/12/2021